Cook, J.,
delivered the opinion of the court.
The appellant wag convicted in the circuit court of Simpson county of feloniously making and distilling intoxicating liquors, and sentenced to the penitentiary for a term of three years, and from this conviction and sentence he prosecuted this appeal.
The evidence offered on behalf of the state was to the effect that the appellant wag found in Simpson county, having in his possession at the time certain “moonshine” whisky, and that he confessed that he had manufactured or distilled this whisky a few days before that time. There is no evidence, however, that the whisky was distilled in Simpson county, but the record is entirely silent as to the place wjiere the alleged offense was committed. The record on appeal must affirmatively show that venue was proven, and, since venue in a criminal case is jurisdictional, it can be raised for the first time in this court.
For the error in failing to prove the venue of the alleged crime, this cause is reversed and remanded.

Reversed and remanded.